Per Curiam.
The attempted service by registered mail was ineffective in that the papers were refused, apparently in good faith, because the defendant’s correct name was “ Frank E. Galton ” and the papers were addressed to “ Frederick E. Galton.” Plaintiff does not dispute the fact that “ Frank ” was defendant’s correct name. (Mun. Ct. Code, § 48.) Under the circumstances no jurisdiction was acquired of defendant.
•Order denying defendant’s motion to vacate the judgment, warrant of attachment and levy on the ground that the papers were never served in accordance with the statute, reversed, with ten dollars costs, and motion granted. Appeal from order denying defendant’s motion to strike out warrant of attachment dismissed.
All concur; present, Lydon, Callahan and Shientag, JJ.